Citation Nr: 0105165
Decision Date: 02/20/01	Archive Date: 04/17/01

DOCKET NO. 96-20 123               DATE FEB 20, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina

THE ISSUE

Entitlement to an increased rating for hypertension, currently
evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and her mother

ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1983 to September
1987 and from July 1989 to September 1990. This matter comes before
the Board of Veterans' Appeals (Board) on appeal from a March 1996
rating decision by the Winston- Salem, North Carolina RO that
denied entitlement to an increased (greater than 10 percent) rating
for hypertension. In April 1999, the rating for the veteran's
hypertension was increased from 10 percent to 20 percent, effective
in July 1995, and the appeal was continued. This case was before
the Board in March 2000 when it was remanded for additional
development.

In addition, the Board notes that there may be an inferred claim of
entitlement to a total disability rating for compensation based on
individual unemployability-see VA outpatient care note dated in May
1999. Since this issue has not been developed for appellate review,
and is not inextricably intertwined with the issue currently before
the Board, it is referred to the RO for appropriate action.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's claim for an increased rating for hypertension has been
obtained by the RO.

2. The veteran's service-connected hypertension is manifested by
diastolic pressure predominantly less than 120 and definite
symptoms. Although the veteran takes medication for control of
hypertension and experiences occasional angina, the evidence does
not establish either a history of diastolic pressure predominantly
120 or more, or moderately severe symptoms.

2 -

CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for the veteran's
service-connected hypertension have not been met. 38 U.S.C.A. 1155,
5107 (West 1991); 38 C.F.R. 4.1, 4.2, 4.3, 4.7, 4.10, 4.104,
Diagnostic Code 7101 (2000); 38 C.F.R. 4.104, Diagnostic Code 7101
(1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A September 1991 rating action granted service connection for
hypertension and assigned a 10 percent rating. In 1995, the veteran
filed a claim for an increased rating for her service-connected
hypertension.

Treatment records from Duke University Medical Center dated in 1995
note the veteran's history of hypertension. Upon hospitalization in
January 1995 for a disability not herein at issue, the veteran's
diastolic blood pressures ranged from 110 to 120, requiring
additional medication.

An April 1995 VA treatment record notes blood pressure readings of
128/80 and 150/105. A May 1995 VA treatment record notes blood
pressure readings of 162/90 and 151/107. The veteran reported home
blood pressure readings of approximately 140/70. Upon examination
in June 1995, blood pressure reading was 142/94. An August 1995 VA
treatment record notes a blood pressure reading of 164/110. A
September 1995 VA treatment record notes a blood pressure reading
of 202/118. The examiner noted that the veteran needed to adjust
her medications for better control of her blood pressure. Blood
pressure readings in November 1995 were 152/102 and 164/104. A
December 1995 VA treatment record notes a blood pressure reading of
174/106.

3 -

A March 1996 VA treatment record notes that the veteran's
hypertension was still poorly controlled. Upon examination, blood
pressure was 140/106. VA treatment records dated in April 1996 note
blood pressure readings of 174/96 and 146/92. VA treatment records
dated in May 1996 note blood pressure readings of 135/90 and
176/102. A July 1996 VA hospitalization report notes the veteran's
history of hypertension and her complaints of substemal chest pain
with radiation to the left arm for the past five days. The veteran
reported that the pain was relieved with vomiting. Examination in
the emergency room revealed a blood pressure reading of 170/130.
Examination at admittance revealed blood pressure readings of
135/82 in the right arm and 133/82 in the left arm. During the
course of her treatment, the veteran's diastolic blood pressures
ranged from 80 to 85. The veteran underwent a left heart
catheterization and angiograms; no significant coronary artery
disease was indicated. Assessment included chest pain. VA treatment
records dated in August 1996 note blood pressure readings of
144/92, 160/100, 168/102 and 169/109. A September 1996 VA treatment
record notes a blood pressure reading of 110/72. A December 1996 VA
treatment record notes a blood pressure reading of 189/109.

VA treatment records dated in January 1997 note blood pressure
readings of 180/118, 182/115 and 187/124. A March 1997 VA treatment
record notes a blood pressure reading of 169/133. A March 1997 VA
hospitalization report notes the veteran's history of hypertension
and complaints of substemal chest pain. The etiology of the chest
pain was unclear and resolved with two sublingual Nitroglycerin
tablets. VA treatment record dated in April 1997 note blood
pressure readings of 130/105 and 164/97. A May 1997 VA treatment
record notes a blood pressure reading of 153/92. A July 1997 VA
treatment record notes a blood pressure reading of 140/91. A
November 1997 VA treatment record notes a blood pressure reading of
106/62.

A September 1997 VA special hypertension examination report notes
the veteran's complaints of chest pain. The veteran reported that
she was on medication for hypertension and angina. She reported
taking three sublingual Nitroglycerin tablets per week. Blood
pressure readings were: 140/90 while sitting; 144/92 while lying;
and 140/86 while standing. Examination revealed no cardiomegaly to
percussion.

4 -

The apex beat was in the mid clavicular line fifth intercostal
space. EKG and chest x-rays were normal. Diagnoses included:
hypertension, under treatment; and angina, by history.

VA treatment records dated in January 1998 note blood pressure
readings of 150/72, 117/68 and 96/68; the veteran denied chest pain
but reported chest tightness. A May 1998 VA treatment record notes
a blood pressure reading of 175/110. A June 1998 VA treatment
record notes a blood pressure reading of 155/99. VA hospitalization
records dated from July 1998 to August 1998 notes a blood pressure
reading of 130/85. VA treatment records dated in August 1998 note
blood pressure readings of 142/96 and 150/92. A September 1998 VA
hospitalization record notes the veteran's diagnosis of poorly
controlled hypertension, most likely secondary to medication
noncompliance. VA hospitalization records dated from September 1998
to October 1998 note that the veteran's blood pressure was very
well controlled, in the 92-120/70s range. An October 1998 VA
treatment record notes a blood pressure reading of 178/116. A
November 1998 VA treatment record notes a blood pressure reading of
162/102.

A January 1999 VA treatment record notes blood pressure readings of
143/102 and 150/100. A March 1999 VA treatment record notes a blood
pressure reading of 166/104. An April 1999 VA treatment record
notes a blood pressure reading of 133/98. The veteran was taught to
monitor her blood pressure at home.

By rating action in April 1999, the rating for the veteran's
hypertension was increased from 10 percent to 20 percent.

In a May 1999 statement, the veteran's VA physician stated that the
veteran has "very difficult to control blood pressure as an out
patient. Her diastolic blood pressures checked in the clinic and at
home ... are frequently greater than 00 and can be greater than
110."

During a June 1999 personal hearing, the veteran testified that she
was taking eight medications to control her blood pressure. The
veteran further testified that she was

- 5 -

a registered nurse, and was monitoring her blood pressure at home.
She submitted her home blood pressure log, and noted that out of
about sixty days, diastolic pressure exceeded 120 on about eleven
days.

An August 1999 VA treatment record notes a blood pressure reading
of 180/114. The examiner noted that the veteran's lack of
medication compliance likely explained the lack of blood pressure
control. A November 1999 VA treatment record notes a blood pressure
reading of 200/110. Assessment was uncontrolled hypertension. A
November 1999 hypertension clinic report notes that the veteran's
hypertension had not been well controlled despite multiple
medications. The veteran denied noncompliance to the anti-
hypertension regimen. The veteran reported chest pain approximately
twice a week, which was relieved with Nitroglycerin. The veteran
further reported home blood pressure reading of 150-160/102-110.
Examination revealed a blood pressure reading of 160/108. A
December 1999 VA treatment record notes a blood pressure reading of
168/108.

A February 2000 VA examination report notes that the veteran's
hypertension was poorly controlled, in part because of medication
noncompliance. March 2000 VA treatment records note blood pressure
readings of 146/90 and 140/90.

By letter dated in April 2000, the RO requested that the veteran
submit the names and addresses of all health care providers where
she received treatment for her service-connected hypertension since
1999. The veteran did not respond to this request.

An April 2000 VA examination report notes that the veteran was
unable, due to her drowsiness and sleepiness, to give specific
information related to the treatment of her hypertension. She did
deny any current chest pain. However, she fell asleep continually
during the examination; therefore, metabolic equivalents
examination and exercise testing were not completed. The examiner
noted that the veteran's medical records were reviewed. Examination
revealed blood pressure readings, while seated, of 130/95, 150/95
and 160/100. EKG revealed sinus tachycardia but

- 6 -

was otherwise normal. Chest x-ray revealed an unremarkable cardiac
silhouette; no cardiomegaly was noted. A splenic flexure and
distention interposed between with diaphragm and the spleen was
noted; the examiner opined that this could conceivably cause pain.
Diagnosis was hypertension, under treatment and partially
controlled, with a history of angina pectoris.

Analysis

The veteran contends that she has hypertension that is more
disabling than currently evaluated.

Disability evaluations are determined by the application of a
schedule of ratings, which is in turn based on the average
impairment of earning capacity caused by a given disability. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1 (2000). Separate
diagnostic codes identify the various disabilities. In addition, VA
has a duty to acknowledge all regulations which are potentially
applicable through the assertions and issues raised in the record
and to explain the reasons and bases for its conclusion. Schafrath
v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims (Court) has
stated that where entitlement to compensation has already been
established and increase in disability rating is at issue, present
level of disability is of primary concern. Francisco v. Brown, 7
Vet. App. 55, 58 (1995). Where there is a question as to which of
two evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7.

During the course of the veteran's appeal, the regulations
pertaining to diseases of the arteries and veins were revised. At
the time the veteran filed her original claim for an increased
rating, her service-connected hypertension was evaluated under

7 -

38 C.F.R. 4.104, as in effect prior to January 12, 1998. Diagnostic
Code 7101 provided that for hypertensive vascular disease, a 60
percent rating is warranted when diastolic pressure is
predominantly 130 or more, with severe symptoms. A 40 percent
rating is warranted when diastolic pressure is predominantly 120 or
more, with moderately severe symptoms. A 20 percent evaluation is
warranted when diastolic pressure is predominantly 110 or more,
with definite symptoms. A 10 percent rating is warranted when
diastolic pressure is predominantly 100 or more. When continuous
medication is necessary for control of hypertension with a history
of diastolic blood pressure predominantly 100 or more, a minimum 10
percent rating will be assigned. 38 C.F.R. 4.104, Diagnostic Code
7101 (1997).

On January 12, 1998, the rating criteria for hypertension were
revised and are now found at 38 C.F.R. 4.104 (2000). The revised
rating criteria provide that for hypertensive vascular disease, a
60 percent rating is warranted when diastolic pressure is
predominantly 130 or more. A 40 percent evaluation is warranted
when diastolic pressure is predominantly 120 or more. A 20 percent
rating is warranted when diastolic pressure is predominantly 110 or
more, or when systolic pressure is predominantly 200 or more. A 10
percent evaluation is warranted when diastolic pressure is
predominantly 100 or more, or when systolic pressure is
predominantly 160 or more. The minimum evaluation for an individual
with a history of diastolic pressure predominantly 100 or more who
requires continuous medication for control is 10 percent. 38 C.F.R.
4.104, Diagnostic Code 7101 (2000).

As the veteran's claim for an increased rating for hypertension was
pending when the regulations pertaining to diseases of the arteries
and veins were revised, she is entitled to adjudication under the
version most favorable to her. Karnas v. Derwinski, 1 Vet. App. 308
(1991). In this regard, the General Counsel of VA has recently held
that where a law or regulation changes during the pendency of a
claim for an increased rating, the Board should first determine
whether the revised version is more favorable to the veteran. In so
doing, it may be necessary for the Board to apply both the old and
new versions of the regulation. If the revised version of the
regulation is more favorable, the retroactive reach of that
regulation under

- 8 -                                                             
   
38 U.S.C.A. 5110(g) (West 1991) can be no earlier than the
effective date of that change. The Board, however, must apply both
the former and the revised versions of the regulation for the
period prior and subsequent to the regulatory change, but an
effective date based on the revised criteria may be no earlier than
the date of the change. As such, VA must consider the claim
pursuant to the both criteria during the course of the entire
appeal. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet.
App. 461, 467 (1997).

After reviewing the entire record, the Board concludes that an
increased rating for the veteran's hypertension is not warranted
under either the old or new rating criteria. Under the old
criteria, in order to be assigned an evaluation greater than 20
percent, there must be a showing of a predominantly elevated
diastolic pressure reading of 120 or more, with moderately severe
symptoms. Under the revised criteria, assignment of an evaluation
greater than 20 percent requires a showing of a predominantly
elevated diastolic pressure reading of 120 or more. The most recent
blood pressure readings (i.e. since 1995) do not reveal diastolic
pressures predominantly 120 or above. On occasion, diastolic
readings equaled or exceeded 120, but this happened only
infrequently and readings were reduced to below 120 with
medication. As noted above, both VA medical personnel and the
veteran took numerous readings since 1995 and the predominant
picture produced by these readings was one of diastolic readings
consistently below 120. In short, while the veteran is currently
taking medication for high blood pressure and experiences
occasional angina, diastolic pressures predominantly 120 or above
have not been shown.

Accordingly, given the veteran's recorded blood pressure readings
as set forth above, the Board finds that the 20 percent evaluation
currently assigned to the veteran's service-connected hypertension
adequately reflects the severity of her disability. The Board
therefore concludes that the preponderance of the evidence is
against the veteran's claim for an increased rating under either
the old or the new rating criteria.

9 -

ORDER 

The claim for entitlement to an increased rating for hypertension
is denied.

C. W. SYMANSKI
Member, Board of Veterans' Appeals

- 10 -



